CHIEF JUSTICE GRAY,
specially concurring.
¶71 I concur in the Court’s resolution of this case, but in only limited portions of the Opinion. I write separately to address our clearly erroneous standard of review of a district court’s findings of fact and In re Mental Health of L.C.B.
¶72 The genesis of the clearly erroneous test for trial court findings is M.R.Civ.P. 52(a), which provides that “[findings of fact, whether based on oral or documentary evidence, shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witnesses.” In Interstate Production Credit v. DeSaye, 250 Mont. 320, 820 P.2d 1285 (1991), we adopted the 3-part clearly erroneous test for reviewing trial court findings in civil cases. Since that time, we have not-to my knowledge-considered changing it, although we are always free to do so.
¶73 In DeSaye, we also clarified the difference between the “substantial credible evidence” standard necessary to support a civil jury verdict and the “clearly erroneous” test used for trial court findings. We observed that substantial evidence is necessary to support both a jury verdict and a trial court’s finding of fact, and neither test can be met without substantial evidence. As we stated, however, the converse is not true: a trial court finding supported by substantial evidence still can be clearly erroneous if the trial court misapprehended the effect of the evidence or-even without such misapprehension-if this Court is left with the definite and firm conviction that a mistake has been committed. DeSaye, 250 Mont. at 322-23, 820 P.2d at 1287. By its terms, the 3-part clearly erroneous test is much broader-and gives this Court more room to set aside a district court’s finding of fact-than the substantial evidence standard *109relating to a jury verdict. We have applied the second or third part of the clearly erroneous test to set aside a district court’s finding very rarely-and properly so. See e.g. Leisz v. Avista Corp., 2007 MT 347, ¶ 34, 340 Mont. 294, ¶ 34, 174 P.3d 481, ¶ 34; Beaver v. DNRC, 2003 MT 287, ¶ 82, 318 Mont. 35, ¶ 82, 78 P.3d 857, ¶ 82. It is my view, however, that this case warrants such application, and the clearly erroneous test is broad enough to authorize our resolution here.
¶74 My second point pertains to In re Mental Health of L.C.B. There, the appellant argued the “criminal law exclusionary rule” should bar certain testimony regarding his behavior during his allegedly illegal detention. Noting “involuntary commitment hearing proceedings are civil in nature,” we rejected the argument on grounds that “[sjuppressing relevant evidence in commitment proceedings would defeat the purpose of the proceeding, which is to secure the appropriate treatment!)]” In re Mental Health of L.C.B., 253 Mont. at 7, 830 P.2d at 1303 (citations omitted) (emphasis added). Contrary to the Court’s statement in ¶ 32 and the Dissent’s statement in ¶ 57, our discussion of evidence and testimony did not include the adoption of an inconceivably broad rule that a district court in an involuntary commitment proceeding may view all potentially relevant information in the universe, as opposed to properly admitted evidence. I strongly disagree with the Court’s misstatement of In re Mental Health of L.C.B. to that effect.
¶75 I concur in the result the Court reaches.
JUSTICE NELSON joins in the foregoing specially concurring opinion of CHIEF JUSTICE GRAY.